Title: To George Washington from Robert Morris, 11 July 1783
From: Morris, Robert
To: Washington, George


                        
                            Sir.
                            Office of Finance 11th July 1783
                        
                        I do my self the Honor to enclose for your Excellency’s Perusal the Copy of a circular Letter which I have
                            this Day written to the several States—I have felt very much for your Situation as you will easily conceive from the
                            Dilemma which I have reduced my self in order that I might render it in some Degree supportable. With very sincere Esteem I
                            have the Honor to be Sir Your Excellency’s most obedient & humble Servant
                        
                            Robt Morris
                        
                     Enclosure
                                                
                            
                                Sir
                                Office of Finance 11th July 1783
                            
                            I do myself the Honor to enclose to your Excellency a State of the Public Accounts ballanced on the last
                                Day of June 1783. A View of these Accounts will render it unnecessary to make many Observations.
                            On the States I am to rely for Payment of the Anticipations amounting as you will see to more than a
                                Million: and you will observe that this great Anticipation has been made for that Service which all affect to have so
                                much at Heart—A Payment to the American Army—If they had received no pay during the Year 1783 I might perhaps have
                                been spared the Necessity of this Application because it is probable that the Taxes even as they are now collected
                                might have absorbed such anticipations as I should then have been obliged to make.
                            Much Pains have been taken to inculcate the Idea that we have Funds in Europe—Those Funds which we had
                                there are exhausted, and the general Apprehension that no proper Funds here will be provided has cut off all Hopes
                                from that quarter.
                            The question has frequently and industriously been asked what becomes of the Monies which are paid in
                                Taxes—I have furnished the Means of judging, as to those which reach the Public Treasury, to every Man employed in the
                                Administration of Government in the several States. for my Accounts have been regularly transmitted and I would not
                                have mentioned the Insinuation had it not been for Purpose of observing that it is incumbent on all those who are
                                desirous of forwarding a Collection of taxes, to shew a fair appropriation and not suffer groundless Clamors to disturb
                                the public Mind.
                            It has been said that there is no necessity of urging the Collection of Taxes now be cause the Notes given
                                to the Army are not payable in less than Six Months—This again is an Assertion whose mischievous operation is levelled
                                at the very Vitals of our Credit. One month of that Time is already expired with Respect to all those Notes which have
                                been already issued—They are not the only Notes in Circulation—Notes are not the only Modes of anticipation which have
                                been adopted—And it is a Serious Fact, that unless more Vigorous Measures take Place the Credit of all Notes and of
                                every Thing else must be destroyed—But this is not all—Supposing for a Moment that the Notes given to our Army were
                                the only Object whose Credit was to be attended to. Can any reasonable Man imagine that they could be of any Use if
                                the Payment were to depend on Taxes which are not to be collected untill the Notes are due.
                            I have not been wanting on my Part in pointing out from Time to Time the Mischiefs which must ensue from
                                Neglect—The applications have met with Inattention which personally I have disregarded but which I could not but feel
                                from the Consequences involved in it—Again in Compliance with the Duty I owe to the United States. I call for that Aid which
                                they are entitled to And on this Occasion I take Leave to observe that the Moment is very fast approaching which is to
                                determine whether America is entitled to the appellation of just or whether those who have constantly aspersed her
                                Character are to be believed. With perfect Respect I have the Honor to be Sir Your Excellency’s most obediant
                                & humble Servant.
                        
                        
                    